Title: From George Washington to John Greenwood, 20 January 1797
From: Washington, George
To: Greenwood, John


                        
                            Sir, 
                            Philadelphia 20th Jan. 1797
                        
                        I must again resort to you for assistance. The teeth herewith enclosed have, by
                            degrees, worked loose and, at length, two or three of them have given way altogether. I send
                            them to you to be repaired, if they are susceptible of it; if not, then for the purpose of
                            substituting others. I would thank you for, returning them as soon as possible for although
                            I now make use of another sett, they are both uneasy in the mouth and bulge my lips out in
                            such a manner as to make them appear considerably swelled.
                        You will perceive at the first view, that one cause of these teeth giving way
                            is for want of a proper socket for the root part of them to rest in, as well for the purpose
                            of keeping them firm & in place at bottom, as to preserve them against the effect of
                            the saliva, which softens the part that formerly was covered by the gums and afforded them
                            nourishment. Whether this remedy can be applied to the present sett I know not, for nothing
                            must be done to them which will, in the least degree force the
                            lips out more than now do, as it does this too much already; but
                            if both upper and lower teeth were to incline inwards more, it would shew the shape of the
                            mouth better, & not be the worse in any other respect.
                        Send with the teeth, springs about a foot in length, but not cut; and about
                            double that length of a tough gold wire, of the size you see with the teeth, for fastening
                            the springs. Accompany the whole with your Account, and the amount shall be immediately sent
                            by Post in a bank note. I am Sir Your very Hble Servant
                        
                            Go: Washington
                            
                    